Citation Nr: 9912586	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  98-09 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for spina bifida 
occulta.

2.  Whether new and material evidence has been submitted to 
reopen a claim for spondylolisthesis of the lumbar spine.

3.  Entitlement to service connection for residuals of a back 
injury.

4.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine.

5.  Entitlement to service connection for degenerative joint 
disease of the lumbar spine.

6.  Entitlement to an increased (compensable) evaluation for 
bilateral Osgood-Schlatter disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The appellant served on active duty from February 1971 to 
February 1973.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1997 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO).  In that decision, the RO denied 
reopening the claim for service connection for low back 
disorder and continued the noncompensable evaluation for 
bilateral Osgood-Schlatter disease.

The Board notes that it has revised the issues on appeal.  
Service connection for spina bifida occulta and 
spondylolisthesis was previously denied by the RO in a May 
1974 rating decision because such were constitutional or 
developmental abnormalities for which service connection 
could not be granted.  The additional diagnoses of residuals 
of a back injury, degenerative disc disease of the lumbar 
spine, and degenerative joint disease of the lumbar spine are 
acquired diseases and thus are new claims for service 
connection as opposed to a previously denied claim.  


REMAND

The appellant underwent a VA examination in August 1997.  
There, the appellant reported history of a back injury in 
service and complained of constant pain with radiation.  The 
VA examiner made clinical findings as to the appellant's 
lumbar spine and entered a diagnosis of residuals of a back 
injury.  In reviewing the August 1997 VA examination report, 
the Board notes that the VA examiner did not state whether or 
not he had reviewed the appellant's claims file.  It seems 
apparent to this Board Member that he did not, as the 
appellant, when he first filed a claim for service connection 
in 1974 for his back disorder, initially denied any back 
trauma in regards to his back complaints.  The Board finds 
that the failure to provide the appellant's claims file to 
the VA examiner conducting the examination was grossly unfair 
to the examiner, as he could rely solely on the appellant's 
history at that time, which is inconsistent with history he 
provided previously.  The VA examiner who conducted the 
August 1997 VA examination will given an opportunity to 
review the claims file, including the appellant's 
contradictory statements and render an opinion as to whether 
the diagnosis of residuals of a back injury is related to 
service.

Additionally, the Board notes that the August 1997 is 
inadequate in its clinical findings as to the appellant's 
bilateral Osgood-Schlatter disease and does not comply with 
DeLuca v Brown, 8 Vet. App. 202 (1995).  In particular, the 
inadequacy of any clinical findings which assessed the 
appellant's degree of limitation of function due to pain, 
weakened movement, excess fatigability, less or more motion 
than normal, and incoordination.  See 38 C.F.R. §§ 4.40, 4.45 
(1998).  

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
severity of the appellant's service-
connected Osgood-Schlatter disease.  The 
examiner should review the claims file 
prior to the examination.  As to the 
appellant's right and left knees, the 
examination report should include 
specific measurements of limitation of 
motion in degrees.  If no limitation of 
motion due to pain, weakened movement, 
excess fatigability, or incoordination is 
objectively demonstrated on examination, 
then the examiner should specifically 
state that fact in the examination 
report.  All appropriate tests and 
studies should be accomplished at this 
time.  Please report the active range of 
motion of the right and left knees in 
degrees.  At what ranges of motion does 
pain limit function?  Please state in 
degrees what is considered the normal 
ranges of motion of the knee.  Please 
also report passive range of motion in 
degrees of the right and left knees.  At 
what ranges of motion does pain limit 
function?  Grade the strength of the 
right and left knees.  Is there weakness?  
State yes or no and set forth your 
findings.  Is there excess fatigability?  
State yes or no and set forth your 
findings.  Is there incoordination?  
State yes or no and set forth your 
findings.  The examiner should answer 
each of the above questions separately.

2.  The RO is to submit the appellant's 
claims file to the VA examiner who 
conducted the August 1997 VA examination.  
The examiner must review the claims file 
prior to the examination.  The examiner 
is to state specifically in the 
examination report that he has reviewed 
the claims file.  The VA examiner is to 
note that in a March 1974 VA examination 
report, the VA examiner noted that the 
appellant denied any trauma associated 
with the his back complaints.  At the 
August 1997 VA examination, the appellant 
alleged that he injured his back in 
service.  The VA examiner is asked to 
render an opinion as to the following 
question: Considering the appellant's 
contradictory statements, is there is a 
relationship between the diagnosis of 
residuals of a back injury and service?  
The examiner should report his findings 
in a clear, comprehensive, and legible 
manner and should state upon what 
evidence he bases his opinion.

3.  In connection with the above-cited 
development, the RO is advised to ensure 
compliance with examination reporting 
requirements.  Pursuant to 38 C.F.R. 
§ 3.655 (1998), when the claimant without 
good cause fails to report for 
examination in connection with a claim 
for service connection, other than an 
original claim, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  Reference is made to M21-1, 
Part IV, paragraph 28.09(b)(3).  The 
regional office must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  This serves as 
notification of the regulation.

4.  The RO is to prepare an appropriate 
document that reflects that service 
connection for (1) residuals of a back 
injury, (2) degenerative disc disease of 
the lumbar spine, and (3) degenerative 
joint disease of the lumbar spine has not 
been previously denied.

The case should be returned to the Board after compliance 
with all requisite appellate procedures.  The appellant is 
free to submit additional evidence or argument on remand.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


